Citation Nr: 1522315	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  06-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to September 1962.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to TDIU.  

In May 2007, the Veteran notified the Board that he did not want a Board hearing.

In a June 2008 decision, the Board denied the claim for entitlement to TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development in accordance with the JMR.  In a June 2009 Order, the Court granted the parties' motion, vacating the Board's June 2008 decision to the extent that it denied entitlement to TDIU, and remanding the matter to the Board for compliance with instructions in the JMR.  

The Board has since remanded the matter for additional development in September 2010, June 2011, August 2012, and August 2014 decisions.  The September 2010 decision instructed the RO to obtain all relevant VA treatment records and schedule the Veteran for an examination to determine the combined effects of his service-connected disabilities on his employability.  VA treatment records were associated with the claims file and a VA medical opinion was obtained in April 2011.  However, the June 2011 decision remanded the case for noncompliance with the September 2010 directives, as the examiner did not review the entire claims file or consider lay statements before rendering an opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  The August 2012 decision remanded the case so that the Veteran, who is incarcerated at the Nebraska State Penitentiary, could be afforded an opportunity for a VA examination.  Finally, the August 2014 decision remanded the case because although an examination at the Nebraska State Penitentiary could not be administered, the Veteran had the option to pay for security to attend an appointment at a VA medical facility (VAMC) but he had not been notified of this option.  The Veteran was provided notice in December 2014 that he could pay for security in order to undergo a VA audiological examination at a VAMC.  No response from the Veteran has been received by VA.  As such, the Board is satisfied that there has been substantial compliance with the directives of the remands, and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, evaluated as 60 percent disabling; and bilateral tinnitus, evaluated as 10 percent disabling.   

2. The Veteran has 4 years of college education and past work experience as a salesman at a wine company. 

3. The evidence has not demonstrated that that the Veteran's service-connected disabilities have precluded him from securing and maintaining substantially gainful employment consistent with his educational and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

 In any event, VA provided the Veteran notice letters in June 2006 and July 2006 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claim for TDIU on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA medical records and private provider medical treatment records are associated with the claims file.  Lay statements in support of the Veteran's claims are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in September 2006 and May 2008 to obtain medical evidence regarding the severity of his service-connected hearing disability.  Medical opinions regarding the Veteran's employability were obtained in April 2011, September 2011, and November 2011.  The Board finds the VA examinations and opinions adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file and physical examination of the Veteran.  The opinions were rendered after consideration of the medical and lay evidence, and opine on the effects of the hearing disability on the Veteran's employability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for TDIU.

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a). 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that in January 2005, his work hours as a salesman for a wine company were reduced from full-time to part-time due to his service-connected hearing loss and tinnitus.  In his application for TDIU, the Veteran noted that he earned $18,000 in the past 12 months, and that he was earning $900 per month at the time of his application.  He also states that as of October 2006, he quit his job due to his inability to communicate with his clients.  See the June 2006 TDIU application; October 2006 statement.

The Veteran's service-connected disabilities consist of bilateral hearing loss (current rating of 60 percent) and tinnitus (current rating of 10 percent), with a combined total rating of 60 percent from August 11, 2005.  As the disabilities affect a single body system they can be considered as one disability.  38 C.F.R. § 4.16(a).  Thus, the percentage requirements of § 4.16(a) are met throughout the period on appeal.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran has 4 years of college education, and worked for the same wine company as a salesman for 13 years  (since April 1992) before he retired in September 2006.  See the June 2006 TDIU application; September 2006 employer information form.  The Veteran's work history prior to April 1992 is unknown.  

After thorough review, the Board finds that the evidence does not demonstrate that that the Veteran's service-connected disabilities have precluded him from securing and maintaining substantially gainful employment consistent with his educational and occupational experience.

In July 2006, the Veteran's employer submitted a letter stating that the Veteran's work hours were reduced from full-time to part-time effective January 1, 2005 because of his severe hearing loss, which inhibited his communication ability.  In September 2006, the employer stated that the Veteran had earned $42,000 during the preceding 12-month period, and that he would be retiring as of September 21, 2006.  Thus, at the time of his application for TDIU, the Veteran was still working as salesman at the wine company and in the past year had earned either $18,000 (according to the Veteran) or $42,000 (according to the Veteran's employer).  As such, the evidence does not show that the Veteran was unable to maintain employment due to his service-connected disabilities.  

However, the Veteran's employment does not preclude the assignment of a TDIU if it can be established that the Veteran was engaged in "marginal employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16; see also Faust v. West, 13 Vet. App. 342 (2000).  In 2006, the poverty threshold for one person was $10,294.   See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (Judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").  The Veteran's earnings at the time he applied for TDIU were significantly over the poverty threshold.  

The Veteran, however, asserts that he quit his job in September 2006 due to his inability to communicate with his clients.  The Veteran underwent a VA audiological examination in August 2006.  The Veteran was not wearing hearing aids and reported that he did not think he needed them because he was "able to get by without them."  The examining audiologist noted that the findings were inconsistent and unreliable, as there was poor agreement between the pure tone thresholds and speech recognition thresholds, and the Veteran exhibited "bizarre" behaviors during the examination.  As such, the examiner concluded that the results were not valid indicators of true organic hearing.  In a medical opinion addendum provided in September 2006, the examiner opined that with reasonable accommodations as explained in the Americans with Disabilities Act, it is expected that the Veteran should be able to obtain employment that he has typically done.

In May 2008, the Veteran was given binaural Interton digital BTE hearing aids by VA.  He reported good aided gain and a satisfactory sound quality with the hearing aids.  Treatment notes indicate that the Veteran should benefit from the hearing aids in many situations, and that his prognosis for success was good.  Also in May 2008, the Veteran had another VA audiological examination.  The examining audiologist indicated that the Veteran had a decrease in thresholds compared to the August 2006 examination, and that the May 2008 test results were valid indicators of his true organic hearing.

In April 2011, a VA medical opinion on TDIU was obtained.  A VA audiologist reviewed the Veteran's medical records and the 2006 letter from the Veteran's employer, and opined that with his new hearing aids and with reasonable accommodations, the hearing loss and tinnitus alone should not significantly affect vocational potential or limit participation in most work activities.

In September 2011, another VA medical opinion on TDIU was obtained.  The audiologist reviewed the Veteran's service treatment records (STRs) and opined that the Veteran's hearing loss could significantly affect his vocational potential or limit participation in most work activities that require communicating and listening.

In November 2011, a third VA medical opinion on TDIU was obtained.  The audiologist reviewed the Veteran's STRs, VA treatment records including prior examinations, statements from the Veteran's employer, and the Veteran's own statements.  The audiologist concluded that the Veteran had moderate to profound bilateral hearing loss, but that the hearing loss and tinnitus alone would not render the Veteran unable to secure and maintain substantially gainful employment.  The audiologist noted that people with the Veteran's degree of hearing loss who use hearing aids are generally able to perform both sedentary and physical employment.

The Board notes that VA has attempted to provide the Veteran with another VA examination.  The RO engaged in a series of communications with officials associated with the Nebraska State Penitentiary, where the Veteran has been incarcerated since April 2010.  According to a December 2013 report of contact, an audiological examination cannot be conducted at the penitentiary, but the Veteran could choose to pay on his own for security to attend an appointment at a VA medical center on a Saturday evening if he so desired.  VA subsequently sent the Veteran a letter in December 2014 informing him of the option to pay for security to undergo a VA audiological examination at a VA medical center.  No response to the letter has been received.  

Finally, in January 2015, another VA medical opinion was obtained.  The VA audiologist indicated that the Veteran's hearing loss and tinnitus would not render him unable to secure and maintain substantially gainful employment.  She stated that people with his degree of hearing loss who use hearing aids are generally able to perform both sedentary and physical employment.  She also stated that all prior medical history and examinations were considered in formulating her opinion, as well as the Veteran's statements and his previous employer's statements.  The audiologist opined that none of the evidence of record changed the fundamental fact that the Veteran's hearing loss and tinnitus alone would not render him unable to secure and maintain substantially gainful employment of some type.

In sum, although the Veteran maintains that his service-connected hearing loss and tinnitus render him unemployable, the weight of the evidence is against such a conclusion.  

The Board notes that the September 2006 and April 2011 medical opinions have previously been found to be inadequate.  In the May 2009 JMR, the parties agreed that the September 2006 opinion failed to consider the Veteran's statements and his employer's statements.  In the June 2011 Board remand, the Board indicated that the April 2011 opinion failed to consider the JMR; lay statements by the Veteran and his employer; and the Veteran's education, training, and experience; and did not provide sufficient rationale for the opinion provided.  As such, these opinions have little probative value.

For similar reasons, the Board finds that the September 2011 medical opinion also has little probative value.  The audiologist indicated that she did not review the Veteran's VA treatment records and there was no indication that she reviewed the entire claims file.  Moreover, the audiologist did not provide a rationale for her opinion beyond noting her clinical experience and expertise as a licensed audiologist.  See Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

The Board finds, however, that the November 2011 and January 2015 VA opinions are competent and credible, and as such, are entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The audiologists expressly noted in the opinions that they reviewed the Veteran's STRs, VA treatment records including prior examinations, employer statements, and the Veteran's own lay statements.  In addition, the audiologists provided rationales for their opinions, noting that people with the Veteran's degree of hearing loss who use hearing aids are generally able to perform both sedentary and physical employment.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

In sum, there are no probative medical opinions of record suggesting that the Veteran is totally disabled or unemployable due to his service-connected disabilities, or that he is functionally incapable of doing any type of productive work.  Rather, the November 2011 and January 2015 VA audiologists concluded that although the Veteran was reduced from full-time to part-time due to his service-connected hearing loss, it is not of sufficient severity to result in unemployability.  Indeed, the Veteran's limitations from his service-connected disabilities are recognized by the combined rating of 60 percent, which is assigned in recognition of significant interference with employment. 

Moreover, given the Veteran's educational and occupational history, his service-connected disabilities do not prevent him from engaging in sedentary work or some other type of substantially gainful employment.  The Veteran's primary contention is that he is unable to work due to his hearing loss; however, the November 2011 and January 2015 VA audiologists indicated that with hearing aids, which the Veteran possessed, he could perform both sedentary and physical employment. 

Although the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he is unemployable due to his service-connected disabilities, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Accordingly, the Board finds that the Veteran's service-connected disabilities alone do not result in the veteran being unable to secure or follow substantially gainful employment.  Although the Veteran has not been employed since September 2006, the preponderance of the evidence is against the finding that his service-connected disabilities have resulted in his unemployability.  Indeed, although the Veteran's employer stated that he was reduced from full-time to part-time in January 2005 due to his hearing loss, the employer did not state that the Veteran retired in September 2006 due to hearing loss.  

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 60 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing or following substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case.


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


